Citation Nr: 1046580	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO. 07-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a rash on the head and 
scalp.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas that, among other things, denied service 
connection for shin splints and a rash on the head and scalp.  In 
September 2009, the Board returned the case for additional 
development, and the case was subsequently returned to the Board 
for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran has bilateral leg pain, without an accompanying 
medical diagnosis or disability that is not shown to be a 
residual of the shin splints treated during service.

2.  Any rash on the scalp and head is not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A rash on the head and scalp was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of May 2006 and December 2006 letters from the RO to the Veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran's 
statements, his service treatment records, post-service VA 
treatment records, hearing transcript, and Social Security 
Administration records are all available and were reviewed by the 
Board.  The Veteran was afforded a VA examination with regard to 
his shin splints claim and the August 2006 report and November 
2006 addendum are both of record.  The Veteran suggested the 
possibility of existing private treatment records, but did not 
provide the requisite authorizations for VA to assist in 
obtaining those records.  Thus, this decision is rendered without 
the benefit of a review of private treatment records. 

The record shows that the Veteran has not been examined in 
connection with his claim for service connection for a rash on 
his head and scalp.  However, because, as discussed in further 
detail below, there is no evidence establishing that an event, 
injury, or disease occurred in service related to a skin 
condition of the scalp or head, an examination is not necessary 
to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Lastly, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran is seeking to establish service connection for 
bilateral shin splints and for a skin condition of the scalp and 
head.  Generally, for service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  See also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


Shin Splints

The Veteran contends that he had shin splints in service, which 
caused a current similar disability.  A review of the service 
treatment records does reveal that the Veteran was treated in 
December 1969 and in January 1970 for pain noted as shin splints.  
The question is whether he has a current disability that is 
causally connected to those in-service instances of shin splints.

A review of the records in the claims folder show that the 
Veteran has complained of leg pain.  See January 2006 VA 
outpatient notation of "leg pain from being hurt in Germany."  
In August 2006, he was afforded a VA examination.  At this time, 
the Veteran reported bilateral leg pain that has existed 
intermittently since the in-service treatment for shin splints.  
The pain was noted as "mainly in the calf region" and it was 
reported to not interfere with his activities of daily living 
other than limiting his ability to mow the lawn.  Physical 
examination revealed no areas of tenderness, as well as skin that 
was warm, dry and intact.  Some pain was noted with range of 
motion "at the extremes."  The examiner's assessment was 
"bilateral calf and leg pain with no well defined muscoskeletal 
etiology."  A November 2006 addendum also noted that "after 
careful examination and review of current radiographs, a clear 
musculoskeletal etiology for the calf and leg pain could not be 
determined.  There are multiple causes of bilateral calf and leg 
pain.  Shin splints are not considered a cause of long term calf 
and leg pain."

While the Veteran clearly believes he has a current disability 
related to his in-service shin splints, there is no competent 
medical evidence establishing this fact.  The Veteran's 
statements are not competent evidence of current diagnosis, or a 
connection to service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during service or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence of a 
current bilateral leg disability is required for service 
connection in this case.  However, the medical evidence here 
merely notes the Veteran's complaints of pain, without an 
accompanying diagnosis.  Pain alone is not enough to establish 
service connection.  There must be competent medical evidence of 
a current disability resulting from the in-service condition or 
injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").

In this case, the Veteran's bilateral leg pain cannot be deemed a 
disability for which service connection may be granted.  The 
evidence does not establish a current disability related to the 
Veteran's in-service shin splints.  The Board notes that when 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the benefit of the doubt will be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  Because the evidence here is not 
in equipoise, and, in fact, the absence of evidence to support 
the claim suggests that the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There 
is simply no basis upon which to grant the Veteran's claim. This 
appeal must, therefore, be denied.


Rash on the Head and Scalp

The Veteran is also seeking service connection for a skin 
disorder, which he contends is due to being exposed to herbicide 
agents during his tour of duty near the Pine Bluff Arsenal.  See 
hearing transcript at page 8.  He reported being treated for 
discoloration around the right side of his head at the Pine Bluff 
clinic in service and that the condition has existed ever since.  
Id. at page 12. 

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Type 2 Diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The Board notes that the 
evidence does not show and the Veteran is not claiming to have a 
disease subject to presumptive service connection and, rather, is 
claiming that his scalp disorder is service connected on a direct 
basis under 38 C.F.R. § 3.303.

The service treatment records are negative for any complaints or 
findings related to the Veteran's scalp or the skin anywhere on 
his head.  The Veteran contends that he was treated for this 
condition in service, while at the Pine Bluff Arsenal.  See 
hearing transcript at page 8.  Following the Board's September 
2009 Remand, the RO/AMC did attempt to obtain clinical records 
from the U.S. Army Pine Bluff Arsenal Health Clinic, but searches 
of records from that facility yielded no results.  See January 
2010 PIES report.  There is simply no evidence of an in-service 
incurrence related to a skin condition around the Veteran's head 
and scalp.

The Veteran was afforded a VA skin examination in July 2006, but 
it discussed the Veteran's service-connected poison sumac scars 
only, and made no mention of any skin disorder on the Veteran's 
head.  A review of the recent years of VA outpatient records 
shows minimal complaints related to the Veteran's scalp, which 
are not noted as related to service. In particular, a May 2006 
outpatient record notes "scalp irritation . . . likely due to 
irritation from cap in combination with moisture from sweat."  A 
May 2009 list of the Veteran's current ailments does not include 
any mention of a scalp disorder.  In August 2009, he is noted as 
having telangiectasia on face and scalp, but there is no mention 
of any relationship to his service.

In short, there is no evidence of a skin disorder around the 
Veteran's head and scalp in service or until decades thereafter, 
and no competent evidence linking any such current disorder to 
service.  The only evidence suggesting such a link consists of 
the statements of the Veteran himself.  As noted in the 
discussion of the bilateral shin splints claim, above, the 
Veteran is not competent to render a current diagnosis or to 
causally connect any current diagnosis to any event of service. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Accordingly, because the record is devoid of evidence of an in-
service incurrence of a rash to the head and scalp, and of any 
other evidence showing a relationship between a current rash and 
active service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a rash on the head and scalp.  The appeal is denied.


ORDER

Service connection for bilateral shin splints is denied.

Service connection for a rash on the head and scalp is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


